OPINION — AG — THAT, IF THE UNITED STATES OF AMERICA FILES WITH THE COMMISSIONERS OF THE LAND OFFICE OF THE STATE OF OKLAHOMA A CERTIFICATE EXECUTED BY THE SECRETARY OF WAR OR HIS DULY AUTHORIZED REPRESENTATIVE, CERTIFYING THAT THE FEE SIMPLE TITLE IN AND TO THE TRACT OF LAND IN QUESTION (WHICH WAS GRANTED TO THE STATE OF OKLAHOMA BY THE UNITED STATES IN ACCORDANCE WITH THE SECT. 7 OF THE ENABLING ACT FOR THE USE AND BENEFIT OF COMMON SCHOOLS) WILL BE APPROPRIATED AND TAKEN UNDER THE POWER OF EMINENT DOMAIN UNLESS VOLUNTARILY CONVEYED TO THE STATE OF OKLAHOMA FOR AN AMOUNT TO BE AGREED UPON BY THE UNITED STATES AND THE STATE OF OKLAHOMA, THE COMMISSIONERS OF THE LAND OFFICE MAY ENTER INTO NEGOTIATIONS WITH THE PROPER REPRESENTATIVES OF THE UNITED STATES FOR THE PURPOSE OF DETERMINING, BY AGREEMENT, THE AMOUNT WHICH THE STATE OF OKLAHOMA WOULD BE ENTITLED TO RECEIVE FOR ITS INTEREST IN THE LAND IN QUESTION. CITE: 64 O.S.H. 423, 64 O.S.H. 425 (JAMES C. HARKIN)